 III the Matter of LANDIS TOOL COMPANYandPATTERN MAKERS LEAGUEOF NORTII AMERICA, AFLCase No. 6-CA-122.-Decided April 18,1950DECISIONANDORDEROn November 21, 1949, Trial Examiner Myers D. Campbell issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Respondent also requested oral argument.This request is herebydenied because the record, exceptions, and brief, in our opinion, ade-quately present the issues and the positions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the following additions and modifications.We agree with the Trial Examiner's finding that the Respondentrefused to bargain with the Union 2 on and after May 4, 1948, within' Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act,the National Labor Relations Board has delegated its powers in connection with thiscase to a three-member panel [Chairman Herzog and Members Houston and Murdock].2The Respondent excepts to the failure of the Trial Examiner to find that (1) thecharging union was not the certified union and that therefore,there was no duty onthe part of the Respondent to bargain with the charging Union; and (2) the Respondentwas not obligated to bargain with Pattern Makers Association of Washington, D. C.,Waynesboro, Pennsylvania Branch, because it was not the certified Union.As to thefirst exception, the charge was filed by Pattern Makers League of North America, AFL,which is the certified bargaining representative.As to the second exception,for rea-sons of geographical convenience,the Waynesboro Branch of District 1 of the Union,Pitts-burgh,Pennsylvania,covering the Respondent'semployees,was transferred to District3 of the Union, Washington, D. C. Contrary to the Respondent's contention, the pro-cedure followed inHarris-Woodson Co.,Inc.,85 NLRB 1215,leading to amendment ofcertification does not apply,for, in this case,no change of name or affiliation of the89 NLRB No. 47.503 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meaning of Section 8 (a) (5) of the Act.3As the IntermediateReport omits some, and inadequately discusses other, factors materialto this finding, we set forth below the following :SUPPLEMENTAL FINDINGS OF FACTThe May 4, 1948, MeetingAt the May 4, 1948, meeting, the Union submitted a proposed con-tract as previously requested by the Respondent.4The Respondenthad no objection to the preamble and recognition clauses, but did ob-ject to the other clauses.To the Union's request for a 118)-cent anhour wage increase, the Respondent replied that it was watching wagepatterns in the area, that when a pattern had been set it would giveserious consideration to a wage increase, but that any increase wouldbe made in accordance with its policy of granting "the same hourlywage increase straight across the board to all employees."To theUnion's request for a written counterproposal, "one that they wouldbe willing to sign and one that would cover conditions that existed inthe plant, if nothing else," the Respondent replied that it was un-willing to make one, and "that any agreement reached must be writ-ten by [the Union] and then agreed to by [the Respondent]."Otherthan to submit a counterproposal in writing to the Union's proposed"discrimination" clause,5 the Respondent made no counterproposal.The parties agreed to meet again on May 14.The Wage Increase of June 7, 1948On the evening of May 4, 1948, Rice, spokesman for the Respondent,chanced to meet Oakley, the union representative, at dinner.Ricetold Oakley that the Respondent was considering granting a generalwage increase, probably not until after May 14; that the amount waselected representative took place.The Respondent does not argue that the employeesdid not designate the Waynesboro Branch, District 3 of the Union, as their represent-ative, nor, at the meetings with the Union subsequent to the transfer, did it offer anyobjection thereto.It is well settled that the duly elected bargaining agent may selectthe individuals who will act in its behalf.Accordingly,we and no merit in theseexceptions..SeeThe Kentucky Utilities Company,76 NLRB 845, and cases cited therein.3The Union had been certified in March 1946 as the representative of the Respondent'spatternmakers and their apprentices. 65 NLRB 1279. At the same time, UnitedAutomobileWorkers, CIO, herein called UAW-CIO, was certified as the representativeof the production and maintenance employees.The complaint alleges refusal to bargainby the Respondent on and after May 4, 1948.4In substantial agreement with the Trial Examiner, we find that all patternmakersand patternmakers' apprentices at the Waynesboro, Pennsylvania, plant of the Re-spondent, excluding all supervisors as defined in the amended Act, constitute a unitappropriate for the purposes of collective bargaining within, the meaning of Section 9(b) of the Act.The Respondent's proposal contained the language, "There shall be no Union solicita-tion on company time or property. . . . LANDIS TOOL COMPANY505not definite; that the pattern of wage increases in the area appearedto be between 5 and 8 cents; and that the Respondent thought it ad-visable to postpone the scheduled May 14 meeting because it could notthen agree to a wage increase for patternmakers to exceed that whichit "was going to put into effect for all employees.", Rice testified thatbe secured Oakley's agreement to postpone the May 14 meeting untilafter the general wage increase, "as well as an understanding betweenus that the Company was going to make a general wage increase."Oakley could not recall what transpired at the dinner meeting.Rice'stestimony with regard to this conversation is credited except to theextent to which it was contradicted on cross-examination.Thus, oncross-examination, Rice denied that he "told Oakley that a wage in-crease was going to be put into effect . . . I told him that Ithought one was probably going to be put into effect. I made nopromise that it would be, no date, no agreed amount."On May 7, 1948, Rice wrote to Oakley :I have given further consideration to the matter discussed withyou after our formal conference in Waynesboro last week and,as I see it, there is no reasonable expectation of our being able toreach a satisfactory agreement at a meeting on May 14 which wastentatively set at the adjournment of our formal conference.The letter goes on to request a postponement of a further meetinguntil "some time in July unless in the meantime you have some specialreason for having a meeting."Oakley replied on May 12 agreeing to"postpone the meeting temporarily as you suggest."Hollengreen, the Respondent's vice president, testified that althoughhe discussed the subject of a wage increase with the Respondent'sBoard of Directors before June 7, 1948, it was not until that date thatthe Board of Directors authorized the wage increase. The amount wasdetermined, as Hollengreen testified, "On the basis .of what I under-stood the other companies were paying; on what I thought was fairand equitable and what I thought the Company could stand."Hollen-green admitted that he did not discuss the amount of the increase withthe Union, but added that he received a report from his representativesafter the May 4 meeting "telling me that the Union requested an in-crease."The notice of wage increase placed on the Respondent'sbulletin board did not mention the Union.The Delay in Scheduling the September 27, 1948, MeetingOn June 28, 1948, Oakley wrote to Rice requesting an early date forthe next meeting.Rice replied on June 29 that he had forwardedOakley's letter to the Respondent for advice.Rice wrote again on 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 15 that no specific date could be set because of Vice-PresidentIngram's pending "eastern trip."Oakley then wrote to Hollengreenon July 22, in part, as follows :Having been unable to arrange a date for a meeting, I suggesta meeting on August, 5th or 6th.We cannot and do not wish tosay who shall represent the Company or how many, but we mustinsist on a meeting.In a letter to Oakley dated July 26, Rice indicated that Oakley'sletter to Hollengreen had been referred to him for reply, and suggesteda meeting date of August 10. Oakley wrote to Ingram on July 31 thatthe August 10 meeting date was agreeable.However, on August 2 Ricewrote Oakley that due to a change in meeting dates, the Respondentwas holding a company meeting on August 10, that Ingram could notmeet with the Union on that date, but suggested August 13. Oakleyreplied on August 7 that :Your letter of August 2, 1948, asking for your customary post-ponement of negotiations has been received.iIdid have the date of August 10, 1948 reserved to meet you,but the date you suggest of FRIDAY August 13, 1948, will notbe convenient and I will be unable to meet you at that time.Rice then suggested in a letter of August 9 that Oakley give himalternative dates "so we can avoid conflicts."Oakley, in his reply ofAugust 27, suggested September 10.Rice, in a letter of August 30,stated that he had requested the Company to inform him of con-venient meeting dates, and, on September 2, suggested September 21or 27.Oakley replied on September 7 that he would meet Rice onSeptember 27.The September 27, 1948, MeetingAt this meeting Oakley stated that although the Union did not ob-ject to the June 7 wage increase if considered as a down payment on itswage demands, it did object to the fact that it had not been consulted.The Respondent's reply was that it was not necessary to consult theUnion. In response to Oakley's query as to whether the Respondenthad prepared a counterproposal,s Rice stated that it had not.Oakleytestified that Rice also stated that :any agreement wished by me must be put in writing byme and then agreed to by the Company, and then we would beable to get together and agree on a contract. But they were un-willing to rewrite an agreement.6In his letter to Rice of June 28, Oakley suggested that "since you have rejectedthe proposed contract that I presented that you writean agreementthat you arewillingto sign andpresent forour consideration." LANDIS TOOL COMPANY507Oakley added, "And I could not read their minds to know how to writea contract that would be acceptable to them." 7The Respondent's attitude toward the Union's contract proposalwas, as at the May 4 meeting, that "it was unwilling to let the tail wagthe dog," i. e., to permit negotiations with the Union representing 15patternmakers to prejudice the Respondent's position with regard toany wage increase it might grant to the 900 production and mainte-nance employees.The Respondent's position was that it "was willingto meet to discuss a contract at any time and will sign when we reachan agreement."There were no further meetings.ConclusionsOur finding that the Respondent has refused to bargain in goodfaith is based upon the following factors :(a)On and after May 4, 1948, the Respondent, having rejected theUnion's proposed contract, refused the Union's request for a counter-proposal, one that would at least embody existing wages and workingconditions; and, on September 27, 1948, again refused the Union'srequest for a counterproposal.The Respondent contends that it was under no obligation to submita counterproposal in 1948 as it had already done so at a meeting onMay 23, 1946.On May 4, 1948, however, the Union had, at theRespondent's request, submitted a proposed contract which differedsubstantially from the Union's 1946 proposal."Aside from rewritingthe Union's "discrimination" clause so as to ban union solicitation oncompany time and property, the Respondent refused to make a coun-terproposal and did not reinstate its 1946 counterproposal.9 In short,the Respondent listened to the Union's demands, stated reasons forrejecting them, but gave little or no affirmative indication of what itwould agree to.4Oakley's version of the Respondent's position on the making of a counterproposal,which we credit, does not differ materially from Rice's somewhat ambiguous statementof his reply to the union representative : "I told him that it was impossible, in myopinion, to prepare a counterproposal until we had settled some of the issues so thatwe could have it reduced to writing with some reasonable expectation of concludingthe contract."5Contrary to the Respondent's contention, we find that the Union's proposed con-tractwas acomplete agreement.Itcontained provisions pertaining to recognition,hours of work and overtime, holidays, wages, seniority, grievances, vacations, discrimina-tion, and duration.Moreover, as the Respondent admitted, the proposed contract wasnot the standard form contract of 1946.4The Respondent excepts to the Trial Examiner's finding that Oakley opened newnegotiations in 1948.In agreement with the Respondent, we find, contrary to the TrialExaminer, that Oakley resumed negotiations temporarily postponed in 1947.More-over,we find that Oakley was substantially informed as to what had transpired at theprevious meetings.However, we do not conclude therefrom, as the Respondent argues,that Oakley's knowledge of the fact that the Respondent made a counterproposal in 1946relieved it of the duty of making a counterproposal at the 1948 meetings. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent maintains that, in any event, it was not bound tooffer counterproposals.Where, however, a counterproposal is re-quested, unwillingness to. comply may support a finding of refusalto bargain in good faith,10 particularly where, as here, the Union waswilling to consider any counterproposal the Respondent might make,even one which would only embody current conditions 11The Re-spondent took the view that the burden was upon the Union to continueto submit proposals until ultimately one acceptable to the Respondentwould be hit upon. But the Union was under no such obligation.Rather it was incumbent upon the Respondent, in these circumstances,to submit a counterproposal, without which discussion descended toempty debate, and agreement by compromise, which the Act seeks toencourage, could not be expected 12(b)On and after May 4, 1948, and again on September 27, 1948,theRespondent refused to recognize the separate identity of thepatternmakers as an appropriate unit for the purpose of negotiationson a wage increase.Since its certification in 1946, the Union, at a number of meetingswith the Respondent, argued that the Respondent's wage rates forpatternmakers were out of line with the rates elsewhere in the area,and that they should therefore receive an increase in recognition oftheir superior skills as compared with the production and maintenanceemployees.The Respondent consistently took the view that it couldnot consider the wage demands of patterlunakers as such, but onlyas an indiscriminate part of all the employees in the plant.TheRespondent thereby denied to the Union any consideration of its casefor a wage increase in terms of the factors applicable to the separate'ON. L. R. B. v. Montgomery Ward cICo., 133 F. 2d 676 (C. A. 9) ; N.L.R. B. v.George P. Pilling d Son Co.,119 F. 2d 32 (C. A. 3)."The Respondent contends that at the May 4 and September 27 meetings, it madean oral offer to embody in a written agreement existing wages and working conditions,but that the Union refused. The Union denied that the Respondent made an oralcounterproposal.The Trial Examiner found, as do we, that the Respondent refused"to offer, any contract that it would execute."We regard the Respondent's refusal tosubmit a counterproposal, even one embodying current wages and working conditions,as indicative of complete unwillingness to provide any basis for discussion leading topossible agreement.Moreover, we find in Personnel Director McMillan's admission thatthe Respondent, at the May 4 meeting, gave no indication of what it would agree toother than to rewrite the Union's proposed clause on "discrimination," as well as inMcMillan's vague testimony as to what transpired at the September 27 meeting relativeto the Respondent's alleged oral proposal, additional evidence negating the Respondent'scontention.12Panette Hosiery Mills,80 NLRB 1116, enfd. 179 F. 2d 504 (C. A. 5) ;Globe CottonMills v. N. L. R. B.,103 F. 2d 91 (C. A.5) ; Lloyd A. FryRoofingCompany,85'NLRB1222 ;Adler Metal Products Corp., 79NLRB 219.While it is true, as the Respondent argues, that under Section 8 (d) of the amendedAct, it was not required to make a concession,the Union(lid not request a counter-proposal in the nature of a concession.Cf.Adler Metal Products Corp.,supra;NationalMaritime Union of America, et al., 78NLRB 971, enfd.175 F. 2d 686(C.A. 2), cert.den. 338 U. S. 954. LANDIS TOOL COMPANY509unit of patternmakers. In so doing, the Respondent took it uponitself to ignore the Board's certification and substitute company policyfor the mandate of the statute that it bargain collectively with theUnion as the representative of an appropriate unit of patternmakers.13(c)On June 7, 1948, the Respondent granted a unilateral wageincrease to the patternmakers.The Respondent maintains that in negotiations with the Union onMay 4,1948, "the Union agreed, through Oakley, that the general wageincrease of 7 cents on June 7, 1948, should be made." At the May 4meeting, however, the Respondent informed the Union that it wasnot then seriously considering a wage increase, but was watching thepattern of wage increases in the country.That evening, accordingto the testimony of Rice on direct examination, Oakley was informedthat the Respondent was going to put into effect a general wage in-crease; that the pattern of wage increases in the area seemed to bebetween 5 and 8 cents; and that the meeting set for May 14 wouldserve no purpose because the Respondent could not agree to grant awage increase to patternmakers in excess of any increase to the otheremployees in the plant.That the Union then agreed to postpone the meeting is evident fromOakley's letter to Rice of May 12.That the Union also agreed to awage increase of 7 cents to be made by the Respondent sometime afterMay 14, without consultation with the Union, is not substantiated bythe evidence.Thus, on cross-examination, Rice, contradicting. hisearlier statement, denied that he promised Oakley that a wage increasewould be made. Rice's later version was that he informed Oakleythat a wage increase ".1v" as probably going to be put into effect. T madeno promise that it would be, no date, no agreed amount."We perceive neither bona fide negotiation nor agreement in theMay 4 discussions.Rice's contradictory testimony establishes at mostthat the Respondent discussed with the Union in vague, speculative,and ambiguous terms, the possibility of a wage increase. It wouldrequire gross distortion of the plain meaning of words to conclude thatthe Respondent, at the May 4 meetings, negotiated a wage agreementwith the Union, in the face of the Respondent's admission that it madeno promise of a wage increase, and specified no date nor amount 14Hollengreen, in reciting the considerations which motivated the grantof a wage increase on June 7, admitted that the Union had not been13We do not question the Respondent's real concern over the effect of a separatewage increase to patternmakers upon its position vis-5-vis the wage demands of theproduction and maintenance employees.However. difficulties of this nature do not serveto remove the statutory duty to bargain in good faith.Cf.TideWater AssociatedOilCompany,85 NLRB 1096 ; N. L.R. B. v. National Broadcasting Co., Inc.,150 F. 2d 895(C. A. 2);N. L. R. B. v. Star Publishing Co., 97F. 2d 465 (C. A. 9).14N. L. R. B. V. Andrew JergensCo., 175 F. 2d 130, 135-136 (C. A. 9). 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsulted.15It is significant that in explaining the Respondent's fail-ure to notify the Union of the wage increase, Hollengreen made nomention of the alleged agreement with Oakley. Nor did the Respond-ent allude to its May 4 conversations with Oakley when, at the Septem-ber 27 meeting, the Union protested the unilateral wage increase ofJune 7.Moreover, the Respondent failed to snake any reference tothe Union in its posted notice announcing the June 7 increase 16The Respondent maintains that at the June 25, 1946, meeting, aswell as at the May 15, 1947, meeting, the Union requested and theRespondent agreed that any general wage increase made to the em-ployees in the plant should be extended to the patternmakers.Whilewe agree with the Respondent that Oakley, as the successor to UnionRepresentatives Madigan and Gareis, would be bound by any suchagreement, we find that the record fails to support the Respondent'scontention that the alleged agreement in fact existed.17As Madigancredibly testified, the Union's position, stated "on numerous occasions,"was that the patternmakers should receive a percentage increase inwage rates, rather than the flat amount of increase granted other em-ployees in the plant, in recognition of the superior skills of the.pattern-makers.Madigan's reply to Rice, when asked to accept the November2. 1946, wage increase, was: "As long as it wasn't a commitment forany period of time but could be considered a down payment on whatwe were actually attempting to negotiate, that I wouldn't turn down avoluntary increase."Contrary to the Respondent's contention, Madi-gan's reply speaks not of an agreement to accept whatever increase wasgiven the other employees as a collectively bargained satisfaction ofthe Union's wage demand, but as a voluntary increase to be credited,in the Union's reckoning, as "a down payment on what we were ac-tually attempting to negotiate."The Respondent stated to the Union, in the course of discussionsabout the contemplated plant-wide wage increases of 1946 and 1947,that these increases did not preclude the Union from bargaining formore money at any time. This statement did not constitute an agree-ment on wage increases, nor remove the element of limited recogni-tion-conditional upon negotiations with the UAW-CIO-which theRespondent accorded the Union's wage demands.The Respondent further maintains that "an impasse was reachedinsofar as wage negotiations were concerned on May 4, 1948," and that,thereafter, the Respondent was free to make a wage increase without"It is no defense, under the circumstances,that wage increases were granted at thesame time in other plants in the area.CookevilleShirtCompany,79 NLRB 677.isAllen-MorrisonSign Co., Inc.,79 NLRB 903,904, 919, note 10.11 In so finding,we do not adopt the Trial Examiner's statement that no such agreementwas consummated because "no contract was offered or put into effect on such agreement."It is not contended that such agreement was or should have been in writing. LANDIS TOOL COMPANY511consulting the Union.It cannot be said, however, on the facts of thiscase, that there existed no reasonable possibility of reaching an agree-ment on wages through the normal process of collective bargaining',,Indeed, the Union requested the Respondent to submit a counter-proposal covering all provisions of an agreement, and the Respondentrefused to comply.Furthermore, when the Union pressed its casefor a wage increase for the patternmakers as an appropriate unit, theRespondent's answer was, in effect, that it did not consider the pattern-makers aS a separate unit for the purpose of a wage increase.Underthese circumstances, there existed no deadlock in negotiations arisingout of a genuine but unsuccessful attempt to reach an agreement, butrather employer denial of effective employee participation in wagedeterminations.We therefore find in the granting of a wage in-crease on June 7, 1948, without consulting or notifying the Union,further evidence of the Respondent's failure to bargain collectively.In addition, we are of the opinio,;T, and 'find, that the Respondent'sconduct in withholding from the Union the full recognition to whichitwas entitled,10 and its unilateral action with respect to wages, con-sidered separately, constitutedper seviolations of Section 8 (a) (5) ofthe Act.20(d)The Respondent unreasonably delayed meeting with the Unionuntil September 27, 1948.The Respondent claims that it was particularly concerned withavoiding delay in meeting with the Union, and therefore authorizedRice to schedule. meetings; that consistent with this authority, it re-ferred to Rice the Union's requests for meetings addressed to Hollen-green; and that it appointed a three-man delegation so that if onemember could not attend, "there were two other people who couldcarry on the continuity."The Respondent's concern, however, washonored more in the breach than in the observance for it repeatedlysought by dilatory tactics to postpone the meeting date, and therebyemphasized to the Union the futility of further discussions.21Webase this finding on (a) Rice's delay in replying to Oakley's letter of18Cf. TV. TV. CrossandCompany,77 NLRB 1162,enfd.174 F. 2d 875 (C. A.1) ; Exposi-tionCotton Mills Company,76 NLRB 1289.19 SeeTomlinson of HighPoint,Inc.,74 NLRB 681.20May DepartmentStoresCo. V. N.L. R.B., 326 U.S. 376;N. L. R. B. v. Crompton-Highland Mills, Inc.,337 U. S. 217;N. L. R. B. v. AndrewJergens Co., supra.Under the circumstancesof this caseMember Murdockdoes not deem it necessary tomake thefindingthat theunilateral actionwithrespect to wages constituted a separateperse violationof Section8 (a) (5).11J.H. Rutter-Rex Manufacturing Company, Inc.,86 NLRB470: Amory Garment Com-pany, Inc.,80 NLRB 182. 512DECISIONS Or NATIONAL LABOR RELATIONS BOARDJune 28 until July 15 22 in order to refer to Hollengreen the matter ofa meetingdate, inview of Rice's express authority to arrange meet-ings;(b)Hollengreen's referral to Rice of Oakley's letter of July 22,in which Oakley requested a meeting date,in view of Holllengreen'sapparent authority to arrange meetings;(c) the Respondent's failuretomeetin July because of Ingram's pending"eastern trip,"in theabsence of any showing in the record that the other two members ofthe three-plan delegationwerenot available;and (d)the Respondent'spostponement of the August 10 meeting date which it had'suggestedand which was agreeable to the Union because the Respondent there-after scheduled a company meeting for that date which Ingrain hadto attend,in the absence of any showing that the other two men werenot available.In view of the foregoing,and upon a consideration of the record asa whole, we find that by refusing to submit a counterproposal, by re-fusing to recognize the separate identity of the patternmakers as anappropriate unit for the purpose of negotiating a wage increase, byunilaterally granting a wage increase on June 7, 1.948, and bydilatorytactics in delaying meeting with the Union,the Respondent evidencedan intention to avoid its duty to bargain in good faith.Accordingly,we find that on May 4,1948,and again on September 27, 1948, and atall times thereafter,the Respondent refused to bargain collectivelywith the Union,and thereby interfered with, restrained,and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, in violation of Section 8 (a) (5) and (1)of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Landis. ToolCompany, Waynesboro, Pennsylvania, and its officers, agents, suc-cessors, and assigns shall:1.Cease and desist from :(a) Refusing to bargain collectively with Pattern Makers League ofNorth America, AFL, as the exclusive representative of all pattern-makers and patternmakers' apprentices at the Respondent's Waynes-boro, Pennsylvania, plant, excluding all supervisors as defined in theamended Act;23Contrary to the Respondent's statement in its brief, the delays in holding meetings werenot always agreeable to the Union.The Union's protests at the Respondent's delays, inthe period under consideration herein,are contained in its letters to Hollengreen and Rice,dated July 22 and August 7, 1948, respectively. LANDIS TOOL COMPANY513(b) Interfering in any other manner with the efforts of PatternMakers League of North America, AFL, to bargain collectively onbehalf of employees in the aforesaid bargaining unit.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Pattern Makers Leagueof North America, AFL, as the exclusive bargaining representativeof all the patternmakers and patternmakers' apprentices at the Re-spondent's Waynesboro, Pennsylvania, plant, excluding all supervisorsas defined in the amended Act, with respect to rates of pay, wages,hours of employment, or other terms or conditions of employment, and,if an understanding is reached, embody such understanding in a signedagreement ;(b)Post at its plant in Waynesboro, Pennsylvania, copies of thenotice attached hereto, marked Appendix A 23 Copies of such notice,to be furnished by the Regional Director for the Sixth Region, shall,after being duly signed by the Respondent or its -representative, beposted by the Respondent immediately upon receipt thereof, and main-tained by it for a period of at least sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or cov-ered by any other material;(c)Notify the Regional Director for the Sixth Region in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILLBARGAINcollectively upon request with PATTERNMAKERS LEAGUEOFNORTH AMERICA, AFL, as the exclusive rep-resentative of all employees in the bargaining unit describedherein, with respect to rates of pay, wages, hours of employment,or other terms or conditions of employment, and, if an under-standing is reached, embody such understanding in a signedagreement.The bargaining unit is:2311) the event this, Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words, "A DECISION AND ORDER," the words, "ADECREE OF TIIE UNITED STATES COURT OF APPEALS ENFORCING." 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll patternmakers and patternmakers' apprentices, exclusiveof all supervisors as defined in the amended Act.WE WILL NOT in any manner interfere with the efforts of PAT-TERN MAKERS LEAGUE OF NORTI--I AMERICA, AFL, to bargain collec-tively with us as the exclusive representative of the employeesin the appropriate unit described above.Employer.By ------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERErwin Lerten, Esq.,of Pittsburgh, Pa., for the General Counsel.L. I. Rice, Esq.,andD. H. Rodgers, Jr., Esq.,ofRiceciHannis,of Martinsburg,W. Va., for the Respondent.'STATEMENT OF THE CASEUpon a charge filed October 19, 1948, by Pattern Makers League of NorthAmerica, AFL, herein called the Union, the General Counsel of the NationalLabor Relations Board,' by the Regional Director for the Sixth Region (Pitts-burgh, Pennsylvania) issued his complaint dated May 3, 1949, against LandisTool Company, Waynesboro, Pennsylvania, herein called the Respondent, allegingthat the Respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act of 1947, 61 Stat. 136, herein called the Act.Copies of the complaint, the charge, and notice of the hearing thereon were dulyserved upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent:1.On or about May 4, 1948, refused and since then has continued to refuse tobargain collectively in good faith with the Union, the duly designated representa-tive of its employees in an appropriate unit ; although the Board certified theUnion on or about March 29, 1946;2.By such conduct has interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act;3.Because of the aforestated acts and conduct engaged in unfair labor prac-tices in violation of Section 8 (a) (1) and (5) of the Act.On May 9, 1949, the Respondent filed its answer in which it denied thecommission of unfair labor practices.Pursuant to notice, a hearing was held on May 17 and 18, 1949, at Chambers-burg, Pennsylvania, before the undersigned Trial Examiner, duly designated bythe Chief Trial Examiner.The General Counsel and the Respondent werexThe General Counsel and his representative at the hearingare herein called theGeneralCounsel and the National Labor RelationsBoard is called the Board. LANDIS TOOL COMPANY515represented by counsel, participated in the hearing, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues. At the close of all of the evidence, the undersignedgranted, without objection, a motion by the General Counsel's representative toconform the pleadings to the proof in matters not going to the substance of the.issues.All parties waived oral argument before the undersigned, and theRespondent had filed a brief and recommendations for findings and conclusions.Upon the entire record in the case, and from his observation of the witnesses,,the Trial Examiner makes the following :FINDINGS OF FACT 21. THE BUSINESSOF THERESPONDENTThe undersigned finds that the Respondent is engaged in commerce withinthe meaning of the Act. The parties, by stipulation dated May 17, 1949, agreedthat Landis Tool Company at all times material herein was a corporation or-ganized and existing under the laws of Pennsylvania, having its principal officeand plant at Waynesboro, Pennsylvania, where it is engaged in the production,manufacture, sale, and distirbuitin of machine tools.During the past 12-month period, the. Respondent purchased for use at itsplant, raw materials and other items with a value in excess of $1,000,000, ofwhich approximately 80 percent was shipped to the plant from points outsidePennsylvania ; during the same period it manufactured and sold machine tools.with a value in excess of $1,000,000, of which approximately 80 percent was soldand shipped to points outside Pennsylvania.II. THE ORGANIZATION INVOLVEDPatternMakers League of North America, AFL, is a labororganization,admitting to membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. The appropriate unitOn March 29, 1946, following a Board election conducted on March 12, 1946,_the Board certified the Union as the exclusive representative of all the em-ployees in the appropriate unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other conditions of-employment' The Board found that the following employees of the Respondentconstituted a unit appropriate for purposes of collective bargaining within the-meaning of Section IJ (b) of the Act:All patternmakers and patternmaker apprentices of Landis Tool Com-pany, excluding all supervisory employees with authority to hire, discharge,discipline, or otherwise effect changes in the status of employees, or effectivelyrecommend such action.2 The record evidence as a whole contains few material conflicts of facts. In making-the findings herein, the undersigned has considered and weighed the entire evidence and the.contentions of the parties.It would needlessly burden this report to separately evaluate.all of the testimony on the few disputed points. Such testimony or other evidence that.conflictswith thefindings herein is not credited.Case No. 6-11-1309.889227-.ri 1-vol. 89-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent offered no evidence at the hearing relating to the appropriateunit.It is therefore concluded and found that the above-described unit isappropriate within the meaning of Section 9 (b) of the Act.B.MajorityrepresentationThe employees of Respondent at its plant in Waynesboro, Pennsylvania, werein the Waynesboro Branch of the Pittsburgh, Pennsylvania, Association (Dis-trictNo. 1) of the Union from the time of the certification until January 1,1948, when the Waynesboro Branch was transferred to the Washington, D. C.,Association (District No. 3) of the Union.The transfer of jurisdiction wasmade by the duly constituted district representatives for reasons of unionpolicy on geography and convenience-of-service basis.In its brief, the Respondent contended that it was not under obligation tobargain with "Pattern Makers Association of Washington, D. C., Waynesboro,Pennsylvania, Branch" because it was not and is not the certified union atRespondent's plant.The Respondent offered no evidence at the hearing to show that the Board'scertification was invalid or that since the certification there has been any changein the desires of the employees in that unit as to their bargaining representative.The undersigned is convinced and finds that the change of affiliation of theWaynesboro Branch from Pittsburgh, Pennsylvania, Association of the Union,to the Washington, D. C., Association of the Union, is a mere change of unionjurisdiction, and not a change in any way affecting the identity of the certifiedbargaining representative.'The undersigned therefore concludes and finds that on March 29, 1946, andat all times since then the Union was, and now is, the exclusive representativeof all employees in the appropriate unit for the purposes of collective bargain-ing within the meaning of Section 9 (a) of the Act.C. The events of 191}6 and 191171.The negotiations in 1946In the same Order of March 29, 1946, wherein the Board certified theUnion as the bargaining agent at Respondent's plant for patternrnakers andpattermnaker apprentices (approximately 25 employees) in Case No. 6-R-1309,the Board certified the International Union, United Automobile, Aircraft andAgricultural ImplementWorkers of America, affiliated with the Congress ofIndustrial Organizations, herein called the UAW, as bargaining agent at Re-spondent's plant for other production and maintenance employees (approxi-mately 900 employees) in Case No. 6-R-1285.While the UAW is not involved,its bargaining activities during the time involved herein had an important bear-ing on the issues.Following the Board certification, the Union, by Paul A. Gareis, district repre-sentative, sent a registered letter on April 8, 1946, to the Respondent's vicepresident and general manager, M. A. Hollengreen, requesting a meeting forApril 24, 1946,-for the purpose of discussing provisions of an agreement coveringthe patternmakers and patternmaker apprentices employed by the Respondent.Respondent's Vice President Ingram replied on April 10, advising that Hollen-green was away and would return the week of April 19 and would be advised ofaSupplemental Decision and AmendedOrderof the Board inHarris-Tvoodson Co.. Inc.,CaseNo. 5-C-2245,85 NLRB 1215. LANDIS TOOL COMPANY517the letter.On April 16 Hollengreen, by registered letter, advised Gareis, "Thisis to inform you that the firm of Rice & Hannis, Martinsburg, West Virginia, withwhom you are familiar, have complete charge of any negotiations with repre-sentatives of our employees.Will you please contact them and make arrange-ments for whatever meetings you desire?"On April 18, 1946, Gareis wiredAttorney Rice and on April 19, Rice replied by letter advising that the 24th wasnot convenient and suggested a meeting for May 1, 1946, subject to a conflictof date by reason of Hollengreen's absence.The meeting was held on May 1, 1946, at the Anthony Wayne Hotel in Waynes-boro, Pennsylvania.The Union was represented by Charles D. Madigan, secre-tary-treasurer of District No. 1 of the Union, and Gareis, and the Respondentby its attorneys, Rice and Hannis, Hollengreen, vice president, and other officials.The Union presented a proposed contract and there followed a discussion of thevarious clauses therein, and a discussion of wages.Madigan testified credibly that he had the bargaining authority for the Waynes-boro Branch until January 1, 1948, when his duties were transferred, by Unionaction, to Eli J. Oakley, secretary-treasurer of District No. 3 of the same Union.Madigan testified that he acted as spokesman ; that the various clauses of theproposed contract were discussed and the Respondent's representatives advisedthat there were many things in the proposed contract that they could not agreeto; that wages were discussed on the basis of equitable rates for patternmakersin the Waynesboro area including qualified journeymen patternmakers; thatthe Respondent objected to including checkers and pattern repairmen in thecontract ; and that no agreement was reached on any part of the contract, anditwas agreed that there would be another bargaining conference.The Re-spondent was furnished with a copy of the proposed contract.The next meeting was held on May 23, 1946, at the same place and Gareis andmembers of the pattern shop committee represented the Union. Attorney Riceand Vice-President Ingram and other officials of the company represented theRespondent.As the meeting began the Respondent advised the Union that itwas going to present a counterproposal and that there were a number of thingsit could not agree to. It appears the Respondent intended to submit the seineproposal to the representatives of the UAW as bargaining representative ofthe 900 employees in the other unit.The Respondent's counterproposal was dis-cussed at length but no agreement was reached and a future meeting was sug-gested to continue the discussion.The date suggested was June 4 or 6 but themeeting was not held until June 25,1946.Madigan testified that he and Goreis and a shop committee met with AttorneyRice, Ingram and other officials of the Respondent, and went over the counter-proposal, and that "There was no agreement because in the company's counter-proposal, what they had practically done was lifted a lot of sections and clauseswhereby they practically agreed to keep the law and all of these various thingsthat Unions are interested in, they would go as far as the law required them togo in their contract proposals, with such general things as vacations, vacation planthat was then in effect, which was an unsatisfactory one. They requested usto sign a contract which would continue the wages being paid at that time forthe duration of the contract, which of course, we couldn't agree to. . . .They had changed their position in their counterproposal and agreed to includethe pattern checkers in the bargaining unit, the two men that they had disagreedabout in the earlier meeting on May 1. But they still refused to include thepattern repairmen on the basis that our certification by the Board didn't specifypattern repairmen." 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent advised that they were meeting with the UAW and expectedto continue to meet with them on contract negotiations, and that the proposalwhich they made to the Union was about the same as that proposed to the UAW.Madigan further testified that the Respondent said that inasmuch as the Unionrepresented the small unit (about 25 employees) and the UAW represented thelarger unit (about 900 employees) they could not conclude negotiations with theUnion "without prejudicing their bargaining with the larger unit." The Respond-ent therefore requested the Union to withhold pressing for any farther confer-ences until such time as it could reach an agreement with the UAW.The Respondent contended and adduced evidence to prove that the Unionrequested an agreement to the effect that if wage increases were made toemployees in the larger unit that the employees in the small unit would be treatedequally as well.No contract was offered or put into effect on such an agreement.Accordingly, it is found that no such agreement was consummated.At the close of the meeting on June 25, 1946, the Union agreed to withholdpressing for further conferences for a time to permit further negotiationsbetween the Respondent and the UAW. The Union made no further request forconferences until February 3, 1947.It is clear that the subject of wages was discussed by the parties at each of thethree meetings in 1946 and it is equally clear that the Respondent refused toagree to any increase of wages, which the Union had requested, for the reasonthat if any increase was agreed to, the Respondent would be faced with a likeincrease to all the employees in the larger unit. represented by the UAW.2.The wage increase of November 4, 1946There were no further meetings during the year 1946, but on November 2, 1946,Rice called Madigan by telephone and said that the Respondent was contemplat-ing an S cents per hour wage increase in the plant and requested its acceptanceby the Union.Madigan replied that as long as it wasn't a commitment for anyperiod of time but could be considered a down payment "on what we were actuallyattempting to negotiate, that I wouldn't turn down a voluntary increase."Thetelephone conversation was confirmed by letter from Rice the same day sayingitwas 6 cents, and then corrected on November 4, to advise the correct wageincrease was 8 cents per hour.The wage increase of S cents per hour was a general increase to all employeesand the Respondent advised them by placing notices on the plant bulletin boardswhich stated that the raise was effective November 4, 1946. The notice did notmention the Union.3.The negotiations in 1947On February 3, 1.947, Gareis wrote Attorneys Rice and Hannis requesting ameeting to discuss provisions of an agreement covering patternmakers andpatternmaker apprentices of the Respondent, and suggested February 18 for thetime.Rice replied on February 4 and advised he was writing the Respondentin reference to the matter and would advise result. On February 19 he wroteGareis and suggested the date of March 4 or 12.Gareis replied on February 20,and stated that March 4 was satisfactory.Rice replied on February 21 thatMarch 4 was a satisfactory date. On March 8 Rice again wrote Gareis that aftertheir telephone conversation in regard to the meeting date, he had talked toRespondent's officials and they would be out of town on March 22 and he wasgoing March 26 to April 7 and requested a date satisfactory to Gareis in April LANDIS TOOL COMPANY519Gareis replied on March 11 and stated either April 9 or 10 would be suitable.Rice replied on March 12 and stated April 10 would be satisfactory.The meeting was held on April 10, 1947.Madigan testified that he and Gareisand a shop committee represented the Union, and Rice, Ingram, and other officialsrepresented the Respondent.Madigan testified they discussed the various things that the Union was request-ing and got no further than they had atanyprevious meeting; that "The coin-pang was making no concessions.We had gone over their contract and therewere certain things that we were prepared to agree upon, contingent upon the.acceptance of some of the things that were were interested in, but the companymade no concessions at all."The Respondent was in the same position, with reference to the UAW as ithad been at all the previous conferences.On May 2, 1947, Rice wrote:DEAR Mn. GAREIS :At our last conference in Waynesboro it was agreed.that the next confer-ence would be held Thursday, May 8, at 1: 00 p. in. at the Hotel in Waynes-boro.We met the Automobile Union the day following our conference withyou, and at the end of that conference we set our next meeting for Wednes-day, May 14, at 2: 00 p. in. in Waynesboro.I am writing you for the purpose of requesting, if agreeable to you andAIr.Madigan, that the next conference with you be held on Thursday,May 15, or Thursday, May 22. I feel rather confident that we will not be inposition to accomplish anything at the meeting now scheduled for May 8.1 appreciate your position by reason of the long delay but I feel it is neces-sary to continue the next meeting date until after our meeting on May 14.In addition, I have been advised today that one of the executive officers ofour Woolen Company, from New York, will be in Martinsburg and desires tosee me on May 8 and 9. If you, of course, insist I shall be compelled tomeet in Waynesboro because 1 made that engagement earlier. If, however,you and Mr. Madigan will agree to continue the next conference until afterMay 14 1 will certainly appreciate it.Will you please write me after you have gone over this matter with Mr.Madigan? I am enclosing an extra copy of this letter for Mr. Madigan, andI am not writing him direct, because I seemingly do not have his addressin my office. I am,Very truly yours,[s]L. I. RicE.Gareis replied on May 5 and agreed to meet Respondent's representatives onMay 15, 1947, at 1 p. in. Rice replied on May 6, and agreed except he requested'2 p. in. by reason of time differences.The meeting was held at the same place on May 15, 1947. The Union wasrepresented by Madigan, Gareis, and a shop committee, and the Respondent byRice and company officials.Eli J. Oakley, the secretary of the Union DistrictNo. 3, was also present. Just before the meeting convened, Rice and companyofficials conferred with Madigan alone.Madigan testified that Rice told himprivately about the situation with the UAW, and asked for a further delay innegotiations with the Union; that Rice stated several reasons for the request;and that he (Madigan) agreed to the request because he know he was up againsta stone wall, and that Rice was just going to continue to discuss the Respondent'sproposal which could not be agreed to by the Union. The conference thenproceeded with all persons participating and wages were again discussed, 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Union again mentioned the inequityof pay of lower paid pattern-makers.The Respondent again explained its position with reference to thebargainingwith UAW andno agreement was reached.4.The wage increase of June 23, 1947The Respondent put into effect a general wage increase of 8 cents per hourto its employees on June 23, 1947. The employees were notified by the same.type of notice placed on the bulletin board.Rice testified that he telephonedGareis on June 19, 1947, and advised that the Respondent was putting the wageincrease into effect, and that Gareis said it "was fine."Gareis was unable torecall the conversation.Under that state of the record the undersigned findsthat Rice did advise Gareis of the June 23, 1947 increase, on June 19, 1947, andthat the Union was therefore advised, before the wage increase was effected.and made no objection.D. The refusal to bargain1.IntroductionAs found above, the identity of the union bargaining representative was trans-ferred on January 1, 1948, from Madigan to Oakley. The Respondent was dulynotified thereof by letter:JANUARY 21, 1948Mr. L. I. RICE,AttorneyThe Old National Bank Bldg.Martinsburg, West VirginiaDEAR MR. RICE :I wish to inform you that the Waynesboro, Pa. Branch of the PatternMakersAssociationofPittsburgh and Vicinity, a part of PatternMakers, District No. 1 were transferred as of January 1, 1948, to PatternMakers District No. 3 and are now the Waynesboro Branch of the PatternMakers Association of Washington, D. C.this includes all the patternmakers employed in any of the shops in Waynesboro, Pennsylvania.In the future, any communications with reference to negotiations ormeetings for negotiations in any plants or shops in Waynesboro, Pa. shouldbe addressed to the District Secretary, Eli J. Oakley, 3865 Reacher Street,N. W., Washington 7, D. C. The telephone number is Woodley 1379.Very truly yours,[s]PAUL A. GAREIS.Paul A. GareisDistrict Representative.Following the above notice, Oakley did not open negotiations upon the basisof any agreements of the two prior years, except to advise that sufficient timehad elapsed to have a meeting of the parties "on a contract for the PatternMakers."The General Counsel did not contend that the Respondent refused to bargainwith the Union prior to May 4, 1948. The negotiations in 1946 and 1947 had notresulted in the execution of a contract, but it is clear that the parties understoodthe situation. and had in effect reached an understanding that the Union wouldnot press the Respondent for a contract during the pendency of doubt as tosettlement of the wage problem as it then existed.While there is a strong LANDIS TOOL COMPANY521inference that the wage increases in 1946 and 1947 were affected unilaterally;,the Union was advised and had in effect consented to the increases in eachinstance.On January 31, 1948, Oakley wrote to Hollengreen, vice president of theRespondent:Mr. M. A. H'OLLENOREENLandis Tool Co.Waynesboro, Pa.DEAR SIR: Believing sufficient time has elapsed since our last Contractnegotiating meeting on a Contract for the Pattern Makers, I am desirous ofhaving another meeting.Iwill suggest Tuesday afternoon Feb. 24, 1948 about 2:30 p. m. unlesswe can agree on an earlier date.I am,Very truly yours,[S]ELI J. OAKLEYEli J. Oakley2.The meeting on February 27, 1948After further correspondence a meeting was arranged and held on February27, 1948.Oakley represented the Union, and Rice, Ingram and other officialsrepresented the Respondent.Oakley requested that the Respondent prepare and present a contract coveringvarious provisions that were discussed, or a contract that the Respondent wouldexecute.Rice advised Oakley that it would be necessary for the Union to pre-sent a proposed agreement for consideration by the Respondent.After a generaldiscussion, Oakley agreed to prepare a proposal and send it to the Respondent.Itwas not contended by the General Counsel that the Respondent refused tobargain with the Union at the meeting on February 27, 1948.Upon consideration of all the evidence it is clear that that meeting was heldfor the purpose of determining the respective positions of the parties, and withoutfull intent to reach any final agreement.Oakley had requested a meeting ona contract [emphasis supplied], and his letter of January 31 implied that theUnion desired to open new negotiations for the purpose of negotiating a contract.The parties agreed to meet again on April 15, and on March 27, 1948, Oakleywrote Hollengreen and sent a proposed contract for consideration at the April.15 meeting, and sent a copy to Rice.Hollengreen replied on March 30 advisingthat he had turned the proposed contract over to Rice, "who is handling theentire matter for us."On April 2, Rice acknowledged copy of the proposal andadvised that because of trial work he could not set a definite date for conferenceand would write the following week. On April 7, Rice advised Oakley that theearliest date at which they could meet was May 4, 1948. On April 12, Oakleywrote Rice and objected to the later date and advised he-was ready to meet at.any time on April 15 as originally scheduled or on the following day, April 16.Rice was engaged in a court trial on April 14 and his secretary so advisedOakley by telegram.Rice wrote Oakley April 17 and advised that he had com-municated with Respondent's representatives and by reason of advance appoint-ments it was impractical to hold a conference before May 4. Oakley replied thathe would meet Rice on that date.The record clearly shows that the union representative, having prepared andforwarded to the Respondent a proposed agreement prior to the time of the,meeting, fully intended to meet with the Respondent's representatives at the- 522DECISIONSOF NATIONALLABOR RELATIONS BOARDfollowing meeting for the purpose of consummating a contract between theparties.3.The meeting on May 4, 1948The meeting was held at the Anthony Wayne Hotel in Waynesboro, Pa., onMay 4, 1948. Oakley and a shop committee represented the Union and AttorneyRice, Ingram, and other company officials represented the Respondent.Theproposed agreement that Oakley had sent to Respondent on March 27 was dis-cussed in detail.Rice did not object to the recognition clause or the preamble,or to some of the other clauses, but did have some objection to them as written.Rice, as counterproposal on one clause, submitted in longhand the following:The Union shall not discriminate in any way against an employee coveredby this agreement, with the intent or purpose of interfering with the libertyof such employee to determine for himself whether or not he will join theUnion.There shall be no Union solicitation on company time or property,and the company agrees not to discriminate against any employee by reasonof Union or non-union membership.The Union demanded a wage increase of 13 cents per hour, from $1.40 to$1.53, and the Respondent advised that no consideration was being given to anyincrease at that time.The Union requested Respondent to rewrite a contract that it would be willingto sign.The Respondent refused to submit another contract.The Respondent's failure to bargain in good faith, as required by the Act, isdemonstrated by the unreasonableness of its adamant position : in refusing toconsider any wage increase as demanded by the Union ; in refusing to offer anycontract that it would execute; and in proceeding to effect the unilateral wageincrease on June 7, 1948. Thus the Respondent disclosed its intention to reservethe exclusive right to determine wage rates, without consultation with the Union.As so aptly stated by the Board inTower HosieryMills,Inc. (infra) :The Respondent, it is true, went through many of the motions of collec-tive bargaining.Itmet on numerous occasions with the Union, conferredat length regarding contract proposals, made concessions on minor issues,and discussed and adjusted several grievances.These surface indicia ofbargaining, however, were nullified by the Respondent's manifest determi-nation to deprive the Union of any voice in determining such major issuesas wage rates and working conditions. Such conduct on the part of theRespondent demonstrates that its participation in discussionswith theUnion was not intended to lead to the consummation of an agreement withthe Union, but merely to preserve the appearance of bargaining.At the close of the meeting of May 4, 1948, a tentative date was agreed upontomeet again on May 14, 1948.However, after the meeting, Rice contactedHollengreen who refused consideration of the 13-cent requested increase andinstructed Rice to contact Oakley in reference to a further postponement ofthe tentative May 14 meeting date.4.The meeting on September 27, 1948Rice wrote Oakley on May 7 and stated that ". . . there is no reasonableexpectation of our being able to reach a satisfactory agreement at a meetingon May 14th, which was tentatively set at the adjournment of our formal con-ference . .Oakley replied on May 12, ". . . we will postpone the meetingtemporarily as you suggest."Rice had requested in his May 7 letter that no LANDIS TOOL COMPANY523further meeting he held until possibly sometime in July.Oakley wrote Riceon June 28,suggestingthat a_ meeting be held soon, and that since the Union'sproposed contract, which he had presented, had been rejected, Rice writean agreement that the Respondent would be willing to sign and present forunion consideration.Rice replied the next day, and advised he had forwardedOakley's letter to the Respondent and asked it to advise him in regard to ameeting.On July 15, Rice advised Oakley that Ingram had an eastern trip pending andfor that reason his schedule was uncertain and "he does not suggest a specificdate for another meeting."On July 22, Oakley wrote Hollengreen and advisedof the Union's desire to meet with the Company to negotiate a contract, andsuggested August 5 or 6 for meeting date. On July 26, Rice replied advisingthat the letter had been referred to him and suggested the meeting at theAnthony Wayne Hotel on August 10. On July 31, Oakley wrote Ingram andagreed to meet on August 10, 1948. On August 2, Rice wrote Oakley and re-quested a change in date for meeting to August 13, because of a company meetingscheduled for August 10.Oakley replied on August 7 and stated that the dateAugust 13 would not be convenient for him and he would be unable to meetat that time.Rice acknowledged the letter and suggested Oakley give himsome alternate dates to avoid conflicts.On August 27, Oakley suggested Septem-ber 10, 1948.On August 30, Rice replied and stated he had sent Oakley's letterto the Respondent and asked for advice of a date that would be convenient forameeting.Rice advised, on September 2, that he had discussed the matterwith Respondent's officials, and suggested the meeting be set for September 21or 27.On September 7, Oakley advised Rice that he would meet him at thesame place on September 27, 1948.The meeting was held as scheduled. Oakley appeared for the Union andAttorneys Rice and Hannis, Hollengreen, and other officials appeared for theRespondent.Vice-President Ingram did not attend.The proposed agreementthat Oakley had presented at the May 4 meeting was again discussed. Oakleyvoiced objection to the general wage increase the Respondent had put into effecton June 7, 1948, on the ground that the Respondent had not notified the unionmembers except by the notice put on the plant bulletin board.The Respondentcontinued its refusal to consider any increase of wages as requested by the Union,and again expressed objections to the proposed agreement that Oakley had sub-mitted.The meeting adjourned without reaching any agreement and no agree-ment was made for further conferences. The Union filed the charges herein onOctober 19, 1948.5.The wage increase on June 7, 1948The Respondent effected a general wage increase of 7 cents per hour to allof its employees on June 7, 1948. The patternmakers were notified of theincrease by means of a notice posted on the bulletin board at the plant on June8, 1948:NOTICEAt a meeting of the Board of Directors held Monday, June 7, it was decidedto grant a seven cent (70) per hour increase to all hourly employees.This increase is effective Monday, June 7, 1948.LANDIs TOOL Co.Oakley testified credibly that he did not know of the 7-cent increase, and atameeting of the union members on June 22, they made their objection known ,524DECISIONS OF NATIONAL LABOR RELATIONS BOARDto him.There was no objection to the increase, as such, but they did objectto the manner and method in which it was made. The undersigned is convincedand finds that this 7-cent increase effected June 7, 1948, was not the subject ofany bargaining conference and constituted a unilateral action of the Respondent.IIollengreen, vice president of the Respondent company, testified withoutcontradiction that he was authorized to make the increase of 7 cents by actionof his board of directors "on the basis of what I understood the other companieswere paying; .. .Itwas not disputed that wages were discussed at all of the conferences,and that no agreements were concluded With respect to wages, at any of themeetings of the parties.The June 7 increase was not the subject of any dis-cussion at the May 4, 1.948, conference.The Respondent constantly refused togrant any wage increase to the employees in the Union, except and unlessitdecided to grant a like increase to all hourly paid employees. The wageincrease under such circumsttances has been repeatedly held to constitute arefusal to bargain 6ConclusionsThe undersigned is convinced and finds that the Respondent, at no time duringits negotiations with the Union, beginning on May 4, 1948, bargained in goodfaith with the Union. It is not disputed that Vice-President IIollengreen deter-mined the amount and time of the general wage increase of June 7, 1948, and:secured the authority to put it into effect from the Respondent's board of direc-tors on that date.There is no evidence of record that he consulted the unionrepresentatives.It is clear and the undersigned finds that the wage increase ofJune 7, 1948, was instituted by unilateral action of the Respondent.A wageincrease under such circumstances had been repeatedly held to constitute arefusal to bargain.'The undersigned does not find violation of the Act based upon the eventswhich occurred prior to May 4, 1948.The record disclosed that Respondent wentthrough the motions of collective bargaining. It met the union representativeswillingly and conferred in detail at the bargaining conference.However, it be-came apparent at the conference on May 4, 1948, that no agreement could everbe reached as a result of negotiations.At that conference the Union againdemanded a wage increase and the Respondent refused to consider it, and onJune 7, 1948, granted a general wage increase as above stated.The Respondent'semployees in the Union certainly had no voice in the determination of their wagesthrough their own bargaining representatives.Of all the subjects that formthe basis of negotiations for the purpose of securing industrial stability andlabor management peace, the settlement of a wage controversy makes the mostpositive contribution to that end.The Respondent refused to make any wage concession at the bargainingconferences, and contended it was because of the possible, but unknown, eco-nomic impact upon the employees in the larger unit. One of the reasons formaking the general wage increase may have been the consideration of the eco-nomic position of the employees in the larger unit, but the undersigned is con-vinced that the main reason was that explained by Hollengreen, that the increasewas due to what other companies were paying in that area. The wage increasewas clearly not a result of collective bargaining.Cf.Tower Hosiery Mills, Inc.,81 NLRB 658.6Cf.N. L. R. B. v. The Andrew Jergens Company,76 NLRB 363 (affirmed (C. A. 9)-175 P. 2d 130). LANDIS TOOL COMPANY525It is therefore found that from and after May 4, 1948, Respondent refusedto bargain in good faith with the Union in matters of rates of pay, wages, hoursof employment, and other conditions of employment and has thereby violatedand is violating Section 8 (a) (1) and (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent set out in Division III hereof,occurring in connection with the operations of the Respondent described in Divi-sion I hereof, have a close, initimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent, Landis Tool Company, has engagedin unfair labor practices within the meaning of Section 8 (a) (1) and (5) of theAct, it will be recommended that it cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.Having found that on May 4, 194S, and thereafter, Respondent has refusedto bargain collectively with Pattern Makers League of North America, AFL,as the exclusive representative of its employees in an appropriate unit, and thatit,by acting unilaterally in effecting a general wage increase on June 7, 194S,without negotiating with the Union, refused to bargain collectively, the Exam-iner will recommend that the Respondent, upon request, bargain collectively withthe Union as the representative of its employees in the appropriate unit and torefrain in the future from acting unilaterally in any manner regarding wageswhereby employees in the appropriate unit may be affected, without prior.negotiation with the Union.As there is no evidence of danger of the commission of unfair labor practicesother than refusing to bargain collectively with the Union to be anticipatedfrom the Respondent's conduct in the past, the undersigned will not recommendthat the Respondent cease and desist from the commission of any other unfairlabor practices.However it will be recommended that the Respondent cease anddesist from the unfair labor practices found and from in any manner interferingwith the efforts of the Union to bargain collectively with it.'Upon the basis of the foregoing findings of fact and of the entire record in thisproceeding, the undersigned makes the following :CONCLUSIONS OF LAW1.Pattern Makers League of North America, AFL, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.Pattern Makers League of North America, AFL, is now, and during alltimes material herein has been, the exclusive representative, within the mean-ing of Section 9 (a) of the Act, of all the employees of the Respondent in theunit heretofore found to be appropriate, within the meaning of Section 9 (b) ofthe Act, as detailed in the representation case 6-R-1309.8.By refusing on May 4,1948, and at all times thereafter, to bargain collectivelywith Pattern Makers League of North America, AFL, as exclusive bargainingrepresentative of employees in the appropriate unit, the Respondent has engaged9Cf.N. L. R. B. v.Express Publishing Company,912 U. S. 426. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDin and is engaging in unfair labor practices within the meaning of Section 8:(a) (5) of the Act.4.By said acts, the Respondent had interfered with, restrained, and coerced,its employees in the exercise of the rights guaranteed in Section 7 of the Act,and thereby engaged in and is engaging in unfair labor practices within the.meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting:commerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law andupon the entire record of the case, the undersigned recommends that LandisTool Company, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Pattern Makers League of North:America, AFL, as the exclusive representative of all its employees in the unitheretofore found appropriate;(b)Unilaterally changing wages which would substantially affect employeesin the appropriate unit without prior negotiation with Pattern Makers Leagueof North America, AFL ; and(c) In any manner interfering with the efforts of Pattern Makers League ofNorth America, AFL, to bargain collectively with it.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with Pattern Makers League of NorthAmerica, AFL, as the exclusive representative of all the employees in the ap-propriate unit ;(b)Negotiate with Pattern Makers League of North America, AFL, prior totaking any action regarding wages substantially affecting any employee in theappropriate unit ;(c)Post at its Waynesboro, Pennsylvania, plant copies of the notice attachedhereto marked Appendix A. Copies of said notice, to be furnished by the Re-gional Director for the Sixth Region, shall, after being duly signed by the Re-spondent, be posted by it immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered, defaced,.or covered by any other material ; and(d)Notify the Regional Director for the Sixth Region (Pittsburgh, Pennsyl-vania), in writing within twenty (20) days from the receipt of this Inter-mediate Report and Recommended Order what steps Respondent has taken tocomply herewith.It is further recommended that unless, on or before twenty (20) days fromthe date of the receipt of this Intermediate Report and Recommended Order,.Respondent notifies said Regional Director in writing that it will comply withthe foregoing recommendations, the National Labor Relations Board issue anorder requiring Respondent to take the action aforesaid.As provided in Section 203.46 of the Rules and regulations of the NationalLabor Relations Board, any party may, wthin twenty (20) days from the dataof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C., LANDIS TOOL COMPANY527an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part of therecord or proceeding (including rulings upon all motions or objections) as lierelies upon, together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Imme-diately upon the filing of such statement of exceptions and/or briefs, the partyfiling thesameshall serve a copy thereof upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portionsof the record relied upon and shall be legibly printed or mimeographed, and if.mimeographed shall be double spaced.Proof of service on the other parties ofall papers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46 should any party desire per-mission to argue, orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 21st day of November 1949.MYERSD. CAMPBELL,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, 1947, we hereby notify our employees that :WE WILL, upon request, bargain collectively with Pattern Makers Leagueof North America, AFL, as the exclusive representative of all the employeesin the bargaining unit, andWE WILL NOT in the future unilaterally change wages which substantiallyaffect the employees in the bargaining unit described herein without priorconsultation with the above-named Union.WE WILL NOT in any manner interfere with the efforts of the above-namedUnion to bargain with us:The bargaining unit is: All patternmakers and patternmaker appren-tices, excluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action.Dated --------------------LANDIS TOOL COMPANY,Employer.By---------------------------------(Representative)(Title)This notice must remain posted for sixty (60) days from the date hereof, andmust not bealtered, defaced, or covered by any other material.